Citation Nr: 1628915	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to October 28, 2013.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease beginning October 28, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for coronary artery disease and assigned a 100 percent rating effective October 28, 2009 and then a 10 percent rating effective January 1, 2010.

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of this hearing is of record.  Following the hearing, the Board remanded the case in May 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

In correspondence received in December 2014, prior to promulgation of a decision in the appeal, the Veteran clearly and unambiguously withdrew his appeal for a higher rating for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to initial ratings for coronary artery disease in excess of 10 percent from January 1, 2010 to October 28, 2013 and in excess of 60 percent beginning October 28, 2013 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In October 2014, the RO increased the rating for coronary artery disease to 60 percent, effective October 28, 2014.

In December 2014 the Veteran completed and returned the Appeals Satisfaction Notice, which stated he received notice of the October 2014 decision, he was satisfied with the decision rendered (i.e., the award of the 60 percent rating and its effective date), and was withdrawing all remaining issues associated with the appeal.  See December 2014 Correspondence.  

It is unclear from the record when the case was recertified to the Board after the rating decision was issued, but a February 2015 letter from the Board notified the Veteran that the claims file was received.  See February 2015 Notification Letter.

In a June 2016 Brief, the Veteran's representative argued that the 60 percent rating should be assigned effective January 1, 2010.  See June 2016 Appellate Brief.

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error or fact of law for appellate consideration.  For this reason, the Board does not have jurisdiction to review the appeal and cannot consider the argument offered by the Veteran's representative concerning the increased rating claim since the Veteran clearly and unambiguously withdrew all issues associated with his claim in December 2014.  The appeal is dismissed.  




ORDER

The appeal for initial ratings for coronary artery disease in excess of 10 percent from January1, 2010 and 60 percent beginning October 28, 2013 is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


